Gilfillan, C. J.
The complaint shows a cause of action in plaintiff against defendants, if not for an assault, then in trespass for maliciously entering her house against her protest and wishes. But the general allegation that they “assaulted her,” standing alone, would be sufficient. Whether they assaulted her is, so far as pleading is concerned, a conclusion of fact, or statement of an ultimate fact, although it may have to be arrived at by applying rules of law to minor or proved facts or details of fact, just as, for the purposes of pleading, title to real or personal property is ordinarily a pleadable fact, although to establish it may require the application of rules of law to the proved facts. The general allegation of an assault may, of course, be qualified by a specification of the acts which it is claimed constituted the assault. One of the particulars specified is that defendants shook their fists in plaintiff’s face, accompanied with a threat to strike her. It is to be understood from this that they shook their fists at her face in close proximity to it, within reach of it. That would constitute an assault.
Order affirmed.